COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH


                             NO. 2-08-348-CR


NICHOLAS WILLIAM JOHNSON                                      APPELLANT

                                      V.

THE STATE OF TEXAS                                                  STATE

                                  ------------

   FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                  ------------

                      MEMORANDUM OPINION 1

                                  ------------

        After waiving a jury and entering an open plea of guilty, appellant

Nicholas William Johnson appeals his conviction and ten-year sentence for

robbery. We affirm.

        Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief,


   1
       … See Tex. R. App. P. 47.4.
  counsel avers that, in his professional opinion, the appeal is frivolous.

  Counsel’s brief and motion meet the requirements of Anders v. California 2

  by presenting a professional evaluation of the record demonstrating why

  there are no arguable grounds for relief.         We gave appellant the

  opportunity to file a pro se brief, and he has not filed one. The State also

  has not filed a brief.

          Once an appellant’s court-appointed attorney files a motion to

  withdraw on the ground that the appeal is frivolous and fulfills the

  requirements of Anders, this court is obligated to undertake an

  independent examination of the record.3        Only then may we grant

  counsel’s motion to withdraw.4

          We have carefully reviewed the record and counsel’s brief.      We

  agree with counsel that this appeal is wholly frivolous and without merit;

  we find nothing in the record that might arguably support the appeal. 5


     2
         … 386 U.S. 738, 87 S. Ct. 1396 (1967).
     3
       … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).
     4
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).
     5
      … See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.

                                       2
  Accordingly, we grant counsel’s motion to withdraw and affirm the trial

  court’s judgment.

                                                PER CURIAM

  PANEL: CAYCE, C.J.; MCCOY and MEIER, JJ.

  DO NOT PUBLISH
  Tex. R. App. P. 47.2(b)

  DELIVERED: May 28, 2009




2006).

                                      3